United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                          September 29, 2003
                                  FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                           No. 03-30281
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                      Plaintiff-
                                                          Appellee,

                                                 versus

PRESTON DUNN, JR.,

                                                                                    Defendant-
                                                          Appellant.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                for the Middle District of Louisiana
                                      USDC No. 02-CR-61-1-C
                         --------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Preston Dunn, Jr., appeals his 48-month sentence for possessing a firearm in violation of a

protective order in violation of 28 U.S.C. § 922(g)(8). Dunn argues that the district court clearly

erred by increasing his offense level based on the court’s finding that Dunn used the prohibited

firearm in connection with an assault on his wife and that the court erroneously departed upward



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
based on Dunn’s prior unadjudicated criminal conduct. Dunn disputes the factual finding that the

assault involved a firearm, but he does not suggest that the court computed his offense level

incorrectly if the finding of a firearm is correct. The district court’s factual finding that the assault

involved a firearm is supported by the evidence. United States v. Edwards, 65 F.3d 430, 432 (5th

Cir. 1995). We find no error in the district court’s decision to depart upward at sentencing based on

the fact that Dunn’s unadjudicated criminal history demonstrates a consistent pattern of incidents

involving violence against women.

        AFFIRMED.




                                                  -2-